Case: 21-10061     Document: 00516097398         Page: 1     Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 17, 2021
                                  No. 21-10061
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jennifer Leigh Bryson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:19-CR-139-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10061      Document: 00516097398           Page: 2   Date Filed: 11/17/2021




                                     No. 21-10061


          Jennifer Leigh Bryson pleaded guilty to interstate transfer of stolen
   property. She now challenges the procedural and substantive reasonableness
   of her above-guidelines sentence of 42 months in prison.
          Pursuant to Gall v. United States, 552 U.S. 38, 51 (2007), we engage in
   a bifurcated review of the sentence imposed by the district court. United
   States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). We first
   consider whether the district court committed a “significant procedural
   error,” such as “improperly calculating . . . the Guidelines range,” or “failing
   to adequately explain the chosen sentence—including an explanation for any
   deviation from the Guidelines range.” Gall, 552 U.S. at 51. If there is no
   error or the error is harmless, we review the substantive reasonableness of
   the sentence imposed for an abuse of discretion. Id.; see also Delgado-
   Martinez, 564 F.3d at 751-53.
          Bryson first argues the district court procedurally erred in applying an
   enhancement under U.S.S.G. § 3B1.3 for abuse of a position of private trust.
   “The district court’s application of section 3B1.3 is a sophisticated factual
   determination that we review for clear error.” United States v. Miller,
   607 F.3d 144, 147–48 (5th Cir. 2010).            Under § 3B1.3, a two-level
   enhancement applies if the defendant abused a position of trust “in a manner
   that significantly facilitated the commission or concealment of the offense.”
   We first must “determine whether the defendant occupied a position of trust
   at all.” United States v. Miller, 906 F.3d 373, 377 (5th Cir. 2018) (internal
   quotation marks and citation omitted). “A position of trust is characterized
   by (1) professional or managerial discretion (i.e., substantial discretionary
   judgment that is ordinarily given considerable deference), and (2) minimal
   supervision.” Id. (internal quotation marks and citation omitted). If we
   determine that the defendant did occupy a position of trust, we “ascertain
   the extent to which the defendant used that position to facilitate or conceal
   the offense.” Id. at 378 (internal quotation marks and citation omitted).



                                          2
Case: 21-10061      Document: 00516097398           Page: 3     Date Filed: 11/17/2021




                                     No. 21-10061


          Here, the district court’s findings that Bryson had both “substantial
   discretionary judgment . . . and . . . minimal supervision,” and that her
   position facilitated the commission and concealment of her offense are
   plausible in light of the record as a whole. See id. at 377-38 (internal quotation
   marks and citation omitted). Bryson was employed as the only general
   manager at a small veterinary clinic. In this capacity she received minimal
   supervision, had full access to the clinic’s bank account, and conducted about
   200 fraudulent transactions and stole almost $600,000 from the clinic’s
   account without detection over the course of nearly four years. To conceal
   her offense, she represented to the clinic’s owner that she had paid various
   vendors when she had not. Accordingly, the district court did not err in
   applying § 3B1.3. See id. at 376-79.
          Bryson next argues the district court procedurally erred by failing to
   adequately explain the sentence. As she did not object in the district court,
   review is for plain error. United States v. Coto-Mendoza, 986 F.3d 583, 586
   (5th Cir. 2021), cert. denied, 2021 WL 4508433 (U.S. Oct. 4, 2021) (No. 20-
   8439). Bryson must demonstrate a forfeited error that is clear or obvious and
   that affects her substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If she makes such a showing, we have the discretion to correct the
   error but only if it “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Id. (internal quotation marks, citation,
   and brackets omitted). Given the district court’s extensive and careful
   explanation for imposing an upward variance based on the 18 U.S.C.
   § 3553(a) factors, she has not demonstrated a clear or obvious error. See id.
          Finally, Bryson argues her sentence is substantively unreasonable.
   Our review is “highly deferential.” United States v. Diehl, 775 F.3d 714, 724
   (5th Cir. 2015) (internal quotation marks and citation omitted). A non-
   guidelines sentence such as Bryson’s unreasonably fails to reflect the
   § 3553(a) factors if it “(1) does not account for a factor that should have



                                           3
Case: 21-10061        Document: 00516097398          Page: 4   Date Filed: 11/17/2021




                                      No. 21-10061


   received significant weight, (2) gives significant weight to an irrelevant or
   improper factor, or (3) represents a clear error of judgment in balancing the
   sentencing factors.” Id.
             Bryson contends that the district court gave significant weight to an
   irrelevant or improper factor, insofar as it improperly found the timespan of
   her relevant conduct to be indicative of a lack of respect for the law and
   imposed an upward variance based on facts that were already accounted for
   elsewhere in the guidelines calculation. There is no requirement that a
   sentence outside the Guidelines be imposed only in extraordinary cases, see
   Gall, 552 U.S. at 47, and a “sentencing court is free to conclude that the
   applicable Guidelines range gives too much or too little weight to one or more
   factors, and may adjust the sentence accordingly under § 3553(a),” United
   States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Bryson may
   disagree with how the court balanced the § 3553(a) factors, but she has not
   demonstrated “a clear error of judgment in balancing” those factors. See
   Diehl, 775 F.3d at 724. Given the deference owed to the district court’s
   sentencing decision, Bryson has failed to show the court abused its discretion.
   See id.
             AFFIRMED.




                                           4